Citation Nr: 0910763	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  03-05 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 
1972.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The Veteran provided testimony at a January 2004 hearing 
before the undersigned Veterans Law Judge.  In a September 
2004 decision, the Board found that new and material evidence 
had been received to reopen the Veteran's claim for service 
connection for hypertension, and remanded the claim to the RO 
for further development and adjudication.  The Board denied 
the Veteran's claim for service connection for hypertension 
in March 2008.  A December 2008 Order of the Court of Appeals 
for Veterans Claims (Court) granted a Joint Motion for Remand 
of the parties and vacated the Board's March 2008 decision. 


FINDING OF FACT

1.  There is no clear and unmistakable evidence to 
demonstrate that the Veteran had hypertension prior to or 
upon entrance into active service.

2.  The competent medical evidence is at least in approximate 
balance as to whether the Veteran had hypertension during 
service that is related to current hypertension.  


CONCLUSION OF LAW

Hypertension was incurred in active service.  38 U.S.C.A. §§ 
1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant the matter on appeal.  Therefore, no further 
notice or development is needed with respect to this matter.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. §§ 
1111 (West 2002).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  The presumption is rebutted where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  Id. 

To rebut the presumption of sound condition under 38 U.S.C. 
§ 1111, the Department of Veterans Affairs (VA) must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The law further provides that, if a preexisting disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service incurrence for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 
(1995).  In that case, the provisions of 38 U.S.C.A § 1153 
and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  If a presumption of aggravation under 
section 1153 arises, due to an increase in a disability in 
service, the burden shifts to the government to show a lack 
of aggravation by establishing by clear and unmistakable 
evidence "that the increase in disability is due to the 
natural progress of the disease."  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 
370 F. 3d 1089, 1096 (Fed. Cir. 2004).

VA's General Counsel has held that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the pre-existing condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. 
§ 1153, which provides that a pre-existing injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.  38 U.S.C. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).

Hypertension under current VA regulations means that 
diastolic pressure is predominantly 90mm or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm or greater with a diastolic 
blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2008).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  It is not a means of reconciling actual 
conflict or a contradiction in the evidence.  Mere suspicion 
or doubt as to the truth of any statements submitted, as 
distinguished from impeachment or contradiction by evidence 
or known facts, is not justifiable basis for denying the 
application of the reasonable doubt doctrine if the entire, 
complete record otherwise warrants invoking this doctrine.  
The reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

Background

A report of the Veteran's May 1968 service entrance 
examination indicates that the Veteran's blood pressure was 
measured as 134/82.  The Veteran's lungs, chest, heart, and 
vascular system were clinically evaluated as normal.

A report of the Veteran's May 1972 service separation 
examination indicates that the Veteran's blood pressure 
reading was 140/90.  

Private medical records dated from August 1980 to August 1983 
reflect the Veteran was seen on numerous occasions to have 
his blood pressure checked.  The reported systolic pressure 
readings ranged from 128 to 160, and the reported diastolic 
pressure readings ranged from 82 to 102.  The readings in 
August 1980 were 160/100, 154/102, and 136/98. 
 
VA treatment records dated from January 1984 reveal that the 
Veteran has been diagnosed with and treated for hypertension, 
from that time forward.  In January 1984 his blood pressure 
was measured at 138/98 and he was diagnosed as having 
hypertension.

In a treatment note dated in December 2002, addressed to "To 
whom it may concern," V.A. physician J.C., M.D., wrote that 
he had treated the Veteran for ten years.  He wrote that the 
Veteran had informed him that the Veteran's blood pressure at 
age 22, when released from the military, was 140/90.  (This 
is an accurate history, as reflected in the May 1972 service 
discharge examination report.)  Dr. J.C. opined that "this 
is certainly high blood pressure for a man of that age."

In February 2006, a VA examiner was requested to determine 
whether the Veteran's hypertension was etiologically related 
to alleged hypertension at the time of separation from the 
service in 1972.  The examiner listed several blood pressure 
readings from the claims file, but stated that "I could not 
find any blood pressure recordings throughout 1972."  (The 
Board notes that a reading of 140/90 is clearly typewritten 
in the section of the May 1972 service separation examination 
report designated for blood pressure readings.)  The 
examiner's report focused on his evident concern that the 
Veteran may have had heart disease as a consequence of 
longstanding hypertension, and a detailed cardiovascular 
work-up was performed.  The examiner provided the following 
concluding opinion:

The record suggests labile hypertension as early 
as 1968.  The Veteran's hypertension is therefore 
more likely than not related to labile 
hypertension diagnosed in 1968.

The Board notes that there is no evidence showing or 
suggesting that labile hypertension was diagnosed in 1968; 
however, the examiner's determination that the record 
suggests that the Veteran had labile hypertension in 1968 is 
competent medical evidence.

There are two widely disseminated and somewhat differing 
definitions of labile hypertension in the medical literature.  
One such definition is that labile hypertension is borderline 
hypertension, which in turn is defined as a condition in 
which the arterial blood pressure is sometimes within the 
normotensive range and sometimes within the hypertensive 
range.   See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 889 
(30th ed. 2003). 

A second and more specific definition is reflected in a 
publication of Harvard Health Reports, entitled Hypertension: 
Controlling the 'Silent Killer', an excerpt of which the 
Board has appended to the claims files.  In that report, the 
following is written about labile hypertension:

Labile means ever-changing, and in labile 
hypertension, blood pressure fluctuates far more 
than usual.  Your blood pressure might soar from 
119/76 mm Hg at 10 a.m. to 170/104 mm Hg at 4 p.m.  
These fluctuations can spring from a variety of 
sources, such as too much caffeine, anxiety 
attacks, or stress overload.  Whatever the cause, 
these transient episodes of hypertension can be 
dangerous and should be treated...  You're most 
likely to experience labile hypertension when you 
are in transition from normal to high blood 
pressure.  Its duration can range from a few weeks 
to many years.
 
(Emphasis in original.)

The use of this evidence in the first instance by the Board 
is of no prejudice to the Veteran's claim because the benefit 
sought on appeal is granted in full herein.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In an addendum dated in April 2006, at the request of the RO, 
the VA examiner who had conducted the February 2006 
examination provided the following elaborative opinion:

I have reviewed the chart in my report.  It is my 
opinion that the Veteran's hypertension was not 
aggravated beyond the natural course of the 
disease by his Military Service.

Analysis

Hypertension was not noted at the Veteran's entrance 
examination in May 1968, and the reading of 134/82 at 
entrance does not meet or approximate the VA regulatory 
definition of hypertension (see 38 C.F.R. § 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note 1 (2008) (hypertension 
under current VA regulations means that diastolic pressure is 
predominantly 90mm, or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm, or greater with a diastolic blood 
pressure of less than 90mm).  Consequently, the Board finds 
that the presumption of sound condition applies in this 
matter with respect to whether hypertension was present at 
entrance into service.  See 38 C.F.R. § 3.304(b).  In order 
to rebut this presumption, clear and unmistakable evidence 
would be required to show that the Veteran did in fact have 
hypertension at entrance into service, and to show that 
hypertension was not aggravated by service.  See 38 U.S.C.A. 
§ 1111.

As to whether the evidence is clear and unmistakable that 
hypertension existed prior to service, the pertinent evidence 
is a service entrance examination blood pressure reading of 
134/82 in May 1968, just prior to entrance into service, 
which does not meet or approximate the regulatory definition 
of hypertension (see 38 C.F.R. § 4.104, Diagnostic Code 
7101), and a VA medical opinion that this reading 
"suggests" labile (borderline or widely fluctuating) 
hypertension as of that time.  (Quotations added.)  The VA 
examiner opined no more than there was suggestion of labile 
hypertension at the service entrance examination.  There is 
no indication by medical history of hypertension prior to 
active service, and no evidence of a reading at a level 
recognized by VA regulations as hypertensive at or prior to 
entrance into active service.  The first reading of blood 
pressure meeting or approximating the VA regulatory 
definition of hypertension was not until just prior to 
discharge from service, nearly four years after entrance.  
This state of the evidence falls significantly short of 
showing clearly and unmistakably that the Veteran had 
hypertension at entrance into active service; it is fully 
plausible and there is nothing to affirmatively disprove that 
the Veteran did not have and had never experienced 
hypertension at the time of entry into service.  Accordingly, 
the Board finds that the presumption of sound condition is 
not rebutted on the matter of whether the Veteran had 
hypertension at entrance into service.  See VAOPGCPREC 3-
2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Because the presumption of sound condition is not rebutted, 
the Veteran's claim becomes one for direct-incurrence service 
connection, with one result being that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).  This renders that VA examiner's 
April 2006 opinion that the Veteran's hypertension was not 
aggravated beyond the natural course of the disease by his 
military service as immaterial, since, by operation of law, 
the Veteran is presumed not to have had hypertension prior to 
service.  Further, the VA examiner's April 2006 addendum 
opinion is less than persuasive because the examiner by his 
own account could not find the hypertensive blood pressure 
reading of 140/90 at discharge from service, which is clearly 
documented in the record, and, moreover, the examiner 
provided no rationale for this addendum opinion, rendering it 
very weak evidence for VA adjudication purposes.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (review of a 
claims file by a VA examiner, without more, does not 
automatically render the examiner's opinion competent or 
persuasive).  

While the February 2006 VA examiner's opinions were not 
adequate, in the context of the entire record, to meet the 
very high evidentiary standard of rebutting the presumption 
of sound condition at entry into service, the February 2006 
opinion is, as the Board weighs the evidence, sufficient to 
raise a reasonable doubt as to whether the Veteran 
experienced hypertension during service.  Since, based on a 
reading of 134/82 at entrance into service, the VA examiner 
found it more likely than not that current hypertension had 
existed during service and was related to current 
hypertension, the reading of 140/90 at discharge from service 
which the examiner overlooked, which does on its face meet 
the VA regulatory definition of hypertension, only further 
bolsters the examiner's February 2006 conclusion that the 
Veteran had hypertension (whether labile or otherwise) during 
service that was related to current hypertension.  This 
opinion is consistent with the documentation from Harvard 
Health Reports that one is most likely to experience labile 
hypertension when in transition from normal to high blood 
pressure, and the opinion of VA physician J.C., M.D., that a 
reading of 140/90 at age 22 "is certainly high blood 
pressure for a man of that age." 

Therefore, after careful consideration of all procurable and 
assembled data, the Board finds that there is a reasonable 
doubt in favor of service origin of the Veteran's current 
hypertension.  This doubt is a reasonable doubt, which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  This equal balance of evidence does not appear 
susceptible to resolution by further development.  
Accordingly, entitlement to service connection for 
hypertension is warranted.  See 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for hypertension is 
granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


